      Case 2:19-cv-02788 Document 1 Filed 11/15/19 Page 1 of 11                    PageID 1



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF TENNESSEE
                          WESTERN DIVISION AT MEMPHIS


                                              )
LEANNA KEYES,                                 )
                                              )
       Plaintiff,                             )
                                              )
v.                                            )       Case No.       _______________________
                                              )
CIRCUIT PLAYHOUSE, INC d/b/a                  )       JURY TRIAL DEMANDED
PLAYHOUSE ON THE SQUARE                       )
                                              )
       Defendants.                            )
                                              )


                                 COMPLAINT
______________________________________________________________________________


       COMES NOW the Plaintiff, Leanna Keyes, by and through counsel, for cause of action

against the Defendant, Circuit Playhouse, Inc. d/b/a Playhouse on the Square, and respectfully

states as follows:

                                   NATURE OF THE ACTION

       1.      This is an action for damages sustained by a United States citizen and employee for

retaliation and discrimination by management of a professional theatre company whose conduct

violated Title VII of the Civil Rights Act of 1964 after the employee took a leadership role within

the company to investigate and address serious allegations of sexual assault and was subsequently

terminated after a perfunctory review because she did not fit in the “family culture” of the theatre

company, which “family culture” was to tolerate unlawful employment practices and protect

predatory sexual assaults.



                                                  1
      Case 2:19-cv-02788 Document 1 Filed 11/15/19 Page 2 of 11                    PageID 2



                                              PARTIES

       2.      Plaintiff, Leanna Keyes (“Keyes”), is an adult female citizen and resident of Shelby

County, Tennessee.

       3.      Defendant, Circuit Playhouse, Inc. is a Tennessee mutual benefit corporation d/b/a

Playhouse on the Square (“POTS”), duly organized and existing under the laws of and registered

to do business in the State of Tennessee with its principal place of business being 66 S. Cooper

St., Memphis, TN, 38104. Playhouse on the Square is an assumed name of Circuit Playhouse, Inc.

Defendants may be served with process on its registered agent, Mr. Michael Detroit, at 66 S.

Cooper St., Memphis, TN, 38104. At all times relevant hereto, POTS was an employer in

Memphis, Shelby County Tennessee that engaged in an industry affecting commerce and

employed more than fifteen (15) regular employees.

                                  JURISDICTION AND VENUE

       4.      This Court’s jurisdiction over the causes alleged herein is predicated on 28 U.S.C.

§§ 1331 and 1343(3). This Court has supplemental jurisdiction pursuant to 28 U.S.C. § 1367(a).

       5.      This action is brought pursuant to Title VII of the Civil Rights Act of 1964, as

amended (42 U.S.C. § 2000e, et seq.). The jurisdiction of the Court is invoked to secure protection

of and redress deprivation of rights guaranteed by federal law, which rights provide for injunctive

and other relief for illegal discrimination in employment.

       6.      Venue for this action is properly laid in the Western District of Tennessee since all

acts and events pertinent to this case transpired within the territory and bounds of the same.




                                                 2
      Case 2:19-cv-02788 Document 1 Filed 11/15/19 Page 3 of 11                 PageID 3



                                    ALLEGATIONS OF FACT

       7.      Plaintiff, Leanna Keyes, is a playwright, producer, and designer whose work has

been studied at universities across the country including Stanford University, Carnegie Mellon,

Rhodes College, Linfield College, the University of Kansas, and Western Carolina University.

       8.      After graduating from Stanford University with a Bachelor of Arts, with honors,

in 2014, Ms. Keyes worked as a professional stage manager and production manager including

time in Actors’ Equity Association, a stage manager union.

       9.      Playhouse on the Square (“POTS” or “Playhouse”) is the only professional theatre

company in Memphis, Tennessee.

       10.     In October of 2017, Defendants interviewed Ms. Keyes twice for the position of

Production Stage Manager/ Production Manager. POTS Managing Director Whitney Jo

interviewed Ms. Keyes on October 2nd. On October 10th Ms. Keyes interviewed with Whitney Jo

as well as Executive Producer Jackie Nichols, Associate Producer Michael Detroit, and Phillip

Hughen, Technical Director.

       11.     Following Plaintiff’s interviews, Defendants formally offered Ms. Keyes the

position of POTS Production Stage Manager/ Production Manager on October 11, 2017, which

Plaintiff accepted on October 18, 2017.

       12.     The Parties executed an employment contract dated October 18, 2017 (the

“Contract”), a copy of which is attached hereto as Exhibit A and fully incorporated by reference.

       13.     Defendants presented the Contract to Plaintiff as long-term employment with

annual raises and expanded health care and vacation as set out in the POTS Handbook. The

Contract did not include an expiration date.




                                                3
      Case 2:19-cv-02788 Document 1 Filed 11/15/19 Page 4 of 11                   PageID 4



       14.     When Ms. Keyes accepted the job offer from POTS, she was required to resign

from the Actors’ Equity Association. Upon information and belief, once a Union member resigns,

he/she cannot rejoin without special dispensation and a significant additional fee.

       15.     On November 6, 2017, Ms. Keyes began working for POTS as Production Stage

Manager/Production Manager.

       16.     During Ms. Keyes’ first month of employment with POTS, she was touched

inappropriately by a senior staff member.

       17.     A longtime POTS staff member also warned Ms. Keyes of Jackie Nichols’

predatory behavior and told her specifically not to be alone with him.

       18.     Ms. Keyes became increasingly aware of a culture of tolerance at POTS for sexual

abuse and misconduct of company members. This knowledge, combined with her personal

victimization, created an oppressive atmosphere in which Ms. Keyes often felt most comfortable

and safe inside her own office, where she felt she had some measure of control.

       19.     On December 1, 2017, Jackie Nichols was publicly accused of rape, sexual assault,

and pedophilia by his former step-daughter.

       20.     Ms. Keyes learned of the allegations of sexual assaults perpetrated by POTS upper

management on interns and staff from a December 28, 2017 Facebook post by the Memphis

Feminist Collection.

       21.     Ms. Keyes learned that these accusations matched a pattern of pedophilic sexual

misconduct by Jackie Nichols.

       22.     Ms. Keyes learned that Jackie Nichols’ pattern of sexual misconduct was well-

known and apparently accepted by Playhouse management and senior staff, as well as certain

members of the Playhouse Board of Directors (the “Board”).



                                                 4
      Case 2:19-cv-02788 Document 1 Filed 11/15/19 Page 5 of 11                       PageID 5



       23.       For over a month following the public disclosure of the accusations against Jackie

Nichols, the Board took no action regarding the accusations against Jackie Nichols.

       24.       POTS’ own Handbook includes a provision on Sexual Harassment, which states in

relevant part:

                 If a situation develops that you feel should be investigated, you may
                 contact, in total confidence, a higher authority than the individual in
                 question. It is the responsibility of every Circuit Playhouse, Inc.
                 employee to assist in the furtherance of this policy.

       25.       After learning of the sexual assault allegations and reading the Facebook post, Ms.

Keyes along with another newly hired staff member, Mr. William Gibbons-Brown, undertook an

informal investigation with their interns and staff.

       26.       Incident to the informal investigation, Ms. Keyes spoke to the woman who made

the initial allegations of sexual assault against Jackie Nichols and subsequently to several former

members of the POTS community and a current intern who related incidents of sexual abuse when

they were minors. Ms. Keyes also received specific information from a male intern who made

allegations of a recent sexual assault by Jordan Nichols, son of Jackie Nichols, at a POTS retreat.

       27.       On January 3, 2018, a meeting including 23 interns and staff convened at POTS to

discuss the allegations of sexual misconduct by Jackie Nichols. At the meeting, Ms. Keyes

compiled participants’ concerns. Following the meeting, Ms. Keyes circulated a statement of

principles and a list of demands and goals (the “Statement”), which is attached as Exhibit B and

fully incorporated by reference.

       28.       Following the January 3rd meeting, Ms. Keyes learned that POTS’ Executive Board

had called its own emergency meeting. Ms. Keyes along with Mr. Gibbons-Brown and two interns

knocked on the door in an attempt to meet with them. Initially, the Executive Board rebuffed the




                                                   5
      Case 2:19-cv-02788 Document 1 Filed 11/15/19 Page 6 of 11                   PageID 6



group’s request, but ultimately the Board agreed to meet with Ms. Keyes and the rest of the group

comprised of approximately 30 interns and staff that had gathered in the POTS Café.

       29.     Ms. Keyes began the impromptu meeting between the Executive Board and the

group of approximately 30 interns and staff by reading aloud the Statement. After a short

negotiation with the group, the Executive Board members retreated to discuss the group’s demands

and goals included in the Statement.

       30.     After the Executive Board met for approximately 45 minutes of discussion, a

member of the Board announced that Jackie Nichols would take a “leave of absence” and that an

Investigator would be hired and further stated, unprompted, that there would be no retaliation.

       31.     On January 4, 2018, the day after Ms. Keyes approached the Executive Board,

Whitney Jo and Mike Detroit called an all staff meeting where they announced that Jackie Nichols

had taken a voluntary leave of absence and advised all staff members of the Handbook’s

prohibition on any discussion of Playhouse business.

       32.     On January 9, 2018, the intern who alleged Jordan Nichols had sexually assaulted

him at a POTS retreat provided Ms. Keyes a written statement of what transpired at the retreat.

Ms. Keyes promptly provided the intern’s written allegations of sexual assault to the designated

Board Liaison, Mr. Paul Guibao.

       33.     Ms. Keyes arranged a meeting with Board Member Jeramie Simmons on January

18, 2018 to discuss Plaintiff’s concerns regarding the unfolding allegations of sexual assaults and

POTS response since January 4, 2018.

       34.     Throughout early 2018, Ms. Keyes continued to plan for the next season at POTS.

As she continued her work, Ms. Keyes noticed that Mike Detroit and Whitney Jo began ignoring

and marginalizing her within the workplace.



                                                 6
      Case 2:19-cv-02788 Document 1 Filed 11/15/19 Page 7 of 11                   PageID 7



        35.     During the same time period, Ms. Keyes never once received a negative evaluation

nor any disciplinary actions from Mr. Detroit, Ms. Jo, or any other POTS employee.

        36.     February 6, 2018 marked the end of Ms. Keyes’ three-month evaluation period.

        37.     February 11, 2018 marked the end of the production “Once,” which Ms. Keyes

had produced.

        38.     On February 13, 2018, Ms. Keyes was given her three-month review at 10 a.m.

During Ms. Keyes’ perfunctory review, there was no discussion of her job performance. Instead,

Ms. Keyes was told that she did not fit the “family culture” of POTS and was presented with her

termination letter, which is marked Exhibit C and fully incorporated by reference.

        39.     Ms. Keyes filed a timely charge of discrimination with the Equal Employment

Opportunity Commission (“EEOC”) on February 27, 2018 and has met all administrative

prerequisites to bring forth this action.

        40.     On August 22, 2019 the EEOC issued a right to sue letter in Ms. Keyes case, EEOC

charge No. 490-2018-01439.

        41.     As a result of Defendant’s conduct in terminating Ms. Keyes’ employment, Ms.

Keyes has suffered – and will continue to suffer – lost income, lost fringe benefits, damage to her

reputation, humiliation, loss of economic advantage and has incurred expenses in searching for

replacement employment.

    COUNT I: THE INTENTIONAL DISCRIMINATION AND SEXUAL HARASSMENT
     CREATED A HOSTILE WORK ENVIRONMENT IN VIOLATION OF TITLE VII
                      OF THE CIVIL RIGHTS ACT OF 1964

        42.     The allegations set forth in paragraphs 1-41 are hereby reiterated and incorporated

fully by reference.




                                                 7
      Case 2:19-cv-02788 Document 1 Filed 11/15/19 Page 8 of 11                     PageID 8



       43.       Plaintiff filed a timely charge with the EEOC and has thus exhausted her

administrative remedies.

       44.       Despite the seriousness of the allegations against Jackie Nichols, the Defendant did

nothing for over a month.

       45.       Pursuant to provisions in Defendant’s Handbook, Ms. Keyes took actions

consistent with what POTS’ written culture claimed to require. In fact, as a result of Ms. Keyes’

own initiative, she was able to reach the Board and convey the list of concerns and demands which

preceded the announcement that Jackie Nichols would take a voluntary leave of absence.

       46.       The two POTS managers who interviewed Ms. Keyes, Ms. Whitney Jo and Mr.

Michael Detroit, called a meeting the day after Ms. Keyes notified the Executive Board to address

the egregious claims against Jackie Nichols. Notably at the meeting, Ms. Jo and Mr. Detroit did

not go over the Handbook’s provision on POTS’ Whistleblower policy. They did not review

provisions to protect staff from unwanted sexual harassment or other legal protections to preserve

a safe, discrimination-free workplace. Instead, Ms. Jo and Mr. Detroit focused their conversation

on the Handbook provision to remain silent about POTS business and imposed a gag-order on staff

and personnel.

       47.       In the weeks that followed Ms. Keyes confronting the Executive Board and reading

the Statement of concerns, Ms. Keyes noticed that members of POTS upper management were

ostracizing her. As a result, Ms. Keyes spent much of her time in her office where she felt safe.

       48.       The treatment of Ms. Keyes by POTS management following the events detailed

supra, created a hostile work environment that was predicated on the long-standing tacit

acceptance of egregious sexual assaults spanning years at POTS, i.e. the “family culture”.




                                                  8
      Case 2:19-cv-02788 Document 1 Filed 11/15/19 Page 9 of 11                     PageID 9



       49.     Rather than address and correct the underlying issues uncovered in part by Ms.

Keyes’ investigative acts, POTS summarily and in retaliation, discharged Ms. Keyes.

       50.     Defendant has engaged in an intention, company-wide, and systemic policy,

pattern, and/or practice of discrimination against its female employees. Defendant has intentionally

discriminated against Plaintiff in violation of Title VII by, among other things:

             a. Failing to properly notify employees of their rights under Title VII;

             b. Fostering a culture of silence surrounding allegations of sexual assault; and

             c. Terminating her for challenging the “family culture” of toleration of sexual

                 harassment.

       51.     The foregoing conduct constitutes illegal, intentional discrimination and a hostile

work environment prohibited by 42 U.S.C. §§ 2000e et seq.

       52.     As a direct result of POTS discriminatory policies and/or practices described above,

Plaintiff has suffered damages including, but not limited to, lost past and future income,

compensation and benefits, mental anguish, suffering, humiliation, damage to reputation, and loss

of enjoyment of life.

                  COUNT II: DEFENDANT VIOLATED TITLE VII BY THE
                 UNLAWFUL RETALIATORY DISCHARGE OF MS. KEYES

       53.     The allegations set forth in paragraphs 1-52 are hereby reiterated and incorporated

fully by reference.

       54.     Ms. Keyes, as herein alleged, engaged in a protected activity under Title VII, and

her protected activity was known to POTS. Ms. Keyes led the organized demand that the Board

take action against Jackie Nichols, address allegations and alleviate workplace sexual misconduct

by Jordan Nichols and such conduct was protected conduct under Title VII, as her actions were



                                                 9
    Case 2:19-cv-02788 Document 1 Filed 11/15/19 Page 10 of 11                     PageID 10



reasonable by any measure and directed in opposition to obviously unlawful –indeed, even

criminal – workplace conduct by Playhouse management and senior staff. It is beyond dispute

that Playhouse was aware of Ms. Keyes’ activity and that she was subsequently terminated.

       55.      Ms. Keyes’ actions in opposition to Jackie Nichols, Jordan Nichols, and the

Defendant’s “family culture” of acceptance of sexual predation, was the cause of her subsequent

retaliatory termination.

       56.      As a direct result of her retaliatory termination by Defendant Ms. Keyes suffered

damages including, but not limited to, lost past and future income, compensation and benefits,

mental anguish, suffering, humiliation, damage to reputation, and loss of enjoyment of life.

                                      REQUEST FOR RELIEF
       WHEREFORE, Plaintiff Leanna Keyes requests that a jury be empaneled to hear and

decide all issues set forth or fairly raised herein and requests a judgment granting the following

relief against the Defendant:


             1. Compensatory damages in the amount of not less than $750,000.00, and

             2. Pre and post judgment interest; and

             3. Punitive or exemplary damages in the amount commensurate with Defendant’s
                ability to pay and to deter future misconduct;

             4. Litigation costs and attorneys’ fees to the extent allowable by law; and

             5. Any and all other legal and equitable relief that this Court may deem just and
                proper under the circumstances.


Dated this the 15th day of November, 2019.




                                                 10
Case 2:19-cv-02788 Document 1 Filed 11/15/19 Page 11 of 11      PageID 11



                                      Respectfully submitted,

                                      APPERSON CRUMP PLC

                                      /s/Bruce S. Kramer
                                      Bruce Kramer (#7472)
                                      Melody Dernocoeur (#35108)
                                      Jacob Webster Brown (#36404)
                                      6000 Poplar Avenue, Suite 150
                                      Memphis, TN 38119
                                      Phone: (901) 756-6300
                                      Facsimile: (901) 757-1296
                                      bkramer@appersoncrump.com
                                      mdernocoeur@appersoncrump.com
                                      Attorneys for Plaintiff




                                 11
